DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/3/21 have been fully considered but they are not persuasive and/or moot.
With regards to the claim objection it is withdrawn based on the amendment. 
With regards to the 112(f) interpretation it is withdrawn due to the amendment. 
With regards to the previous 112b rejection it is withdrawn. 
With regards to the 102 rejections under Shi and Geva, without going into the merits of the of the arguments, the arguments are moot in view of the rejections.
 With regards to the discussion of Chung, applicants’ statement that Chung had not actually been applied to claims 1 and 17 is acknowledged.  Applicants state “Thus, the drivers 601, 602 of Chung et al. connect a channel of the touch panel 610 to the processor 120 to enable electric signals from the channel to be transmitted to the processor 120. However, Chung et al. do not teach or suggest a “processor to cause” various mode switches etc. Applicants arguments with regards to Chung namely generically stating it doesn’t teach claim elements is not persuasive. Applicants limited quotation does not encompass the entirety of the disclosure of Chung. As shown through the rejections below Chung does recite the various modes etc. as claimed. The discussion for claim 17 parallels that of claim 1 and is not persuasive or moot for the same reasons. Furthermore, the dependent claims rely on the discussion for 1/17 and are therefore not persuasive or moot for the same reasons discussed above. 

Claim Interpretation
Upon further review of specification Examiner notes that under at least one interpretation the electrode and drive line can be the same thing, see [0025]: 
As mentioned above, in some examples, the touch controller 104 causes the display screen 102 to act in a second mode in which at least some of the drive lines 106 are converted to electrodes that measure changes in self-capacitance when the user touches the display screen 102. The changes in self-capacitance are used by the touch controller 104 to derive ECG data for the user.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 17, 19, 21, 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “An electronic user device comprising: a display screen including a plurality of drive lines, a first electrode, and a second electrode, the first electrode including at least a first one of the plurality of drive lines and the second electrode including at least a second one of the plurality drive 

Claim 17 recites “the display screen including drives lines” and “the display screen including an electrode” however this causes a clarity issue. The claim recites different components “drive lines” and an “electrode”. It is unclear if the claim requires separate components or if the underlying structure is the drivelines and applicants are merely renaming a subgroup of the drive lines as an “electrode”. Thus in one interpretation, applicants are using different terms to refer to the same thing which causes confusion. 

Claims 1/17 recites “cause a drive signal generator to transmit a drive signal to respective ones of the plurality of drive lines to cause the display screen to operate in a first display screen mode . . . instruct the drive signal generator to refrain from transmitting the drive signals to cause the display screen to switch from operating in the first display screen mode to operating in a second display screen mode” it’s unclear what the modes entail with regards to the drive lines. Is the first mode merely something that is being displayed and the refraining is that it doesn’t change the image displayed or is it something at a structural level like there is a lack of current or some other element. For those reasons it is unclear what the metes and bounds of “mode” are. 

refrain from transmitting the drive signals to cause the display screen to switch from operating in the first display screen mode to operating in a second display screen mode” as it could be interpreted in two different and directly opposite ways. First, the “refrain from” is by itself “causes” a switch from first mode to a second mode; the other alternative is that to “refrain from” is stopping the signals from being transmitted which would if transmitted cause the mode to switch from a first mode to a second mode. To put it more simply, based on the language the claim reads that the signals not being sent causes or doesn’t cause the mode change depending on the interpretation. As such, it does not clearly define the metes and bounds of what is claimed and is indefinite. The claims depending from the independent claims also have the same issue and are therefore also rejected.  

Claim 9 recites “wherein the display screen is a first display screen and further including a second display screen, the second display screen to operate in the first display screen mode when the first display screen is operating in the second display screen mode.”, in view of the amendments to claim 1/17 it’s not clear what is meant by this. It is unclear what is “further including” a second display screen, is “the display” really a plurality of displays? Are the “first” and “second” displays subportions of “the display” like picture in picture? It is unclear what this entails and thus the metes and bounds are unclear.

Claim 30 recites “integrator circuitry associated with the electrode to refrain from processing the signal data indicative of the touch when the display screen is operating in the first mode.” This is unclear. As discussed above, the “drive lines”, “electrodes” and “modes” are not clear. It appears in at least one interpretation the “electrodes” and the “drive lines” are the same thing and that data related 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-9, 17, 19, 21, 28-32 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Chung (Gih-Sung Chung et al. US 20160342241) hereinafter Chung or, in the alternative, under 35 U.S.C. 103 as obvious over Chung.
Regarding claim 1, an interpretation of Chung discloses an electronic user device comprising: 
a display screen (Display 160 Fig. 1, [0082], [0086] see also Figs. 6A-6D, 9A-9C, 12A-12B, 14A-14B, 18A-18D, 20, 22A-22B) including a plurality of drive lines (Channels 511-514 and 521-524 Fig. 5B, [0148], [0160] see also Figs. 5A-5E, 6A-6D, 9A-9C, 12A-12B, 14A-14B, 18A-18D, 20, 22A-22B), a first electrode ([0148], [0160] see also Figs. 5B, 6A-6D, 12A-12B, 20, 22A-22B; a first subset of channels when being used for ECG), and a second electrode ([0148], [0160] see also Figs. 5B, 6A-6D, 12A-12B, 20, 22A-22B; a second subset of channels when being used for ECG), the first electrode including at least a first one of the plurality of drive lines and the second electrode including at least a second one of the plurality drive lines ([0148] including “When the operation mode is the ECG sensing mode, the electronic device 101 may sense the ECG by using the electric signals from the touch panel in operation 430 . . . 
a processor (Processor 120 Fig. 1, Processor 210 Fig. 2, [0073], [0075], [0100]-[0101]) operatively coupled to the display screen (Processor 120 connected to Display 160 Fig. 1, Fig. 2, [0073], [0086]), the processor to: 
cause ([0099], [0144]-[0145]; processor/controller determines if in touch position determination or ECG sensing mode and acts accordingly) a drive signal generator to transmit a drive signal to respective ones of the plurality of drive lines ([0164], [0166] see also [0157]-[0163], [0165]-[0167], Figs. 5A-5E) to cause the display screen to operate in a first display screen mode to detect a touch input from a user on the display screen (Fig. 4A, [0144]-[0145], [0149] see also [0157]-[0165], Figs. 4A, 5A-5E, 8A, 10-11, 29); and 
instruct ([0099], [0144]-[0145]; processor/controller determines if in touch position determination or ECG sensing mode and acts accordingly) the drive signal generator to refrain from transmitting the drive signals to cause the display screen to switch from operating in the first display screen mode to operating in a second display screen mode ([0142]-[0143], [0150], [0165], [0171]), the first electrode and the second electrode to generate signal data indicative of electrocardiogram data for the user when the display screen is operating in the second display screen mode (Figs. 12A, [0148], [0150], [0168], [0171] see also [0142]-[0143], Figs. 6A-6E, 12B, 18A-18D, 20, 22A-22B).

The Examiner believes Chung recites the claimed structural, control and mode elements. In arguendo, even if the “refrain” may not be explicitly cited, a skilled artisan would recognize that it would 

 Regarding claim 2, an interpretation of Chung wherein the processor is to cause the display screen to operate in the second display screen mode based on the touch input from the user ([0144] including “According to an embodiment, the electronic device 101 may determine the operation mode based on a user's input.”, [0194] see also Figs. 4A-4B, 8A-8B, 10).

 Regarding claim 4, an interpretation of Chung wherein the first electrode further includes an amplifier in communication with the at least first one of the plurality of drive lines ([0169], [0177] see also Figs. 6A-6E).

 Regarding claim 5, an interpretation of Chung further discloses wherein the at least first one of the plurality of drive lines is to: transmit the drive signal when the display screen is operating in the first display screen mode ([0150], [0162], [0165]-[0166] see also [0157]-[0161], [0163]-[0164]); and generate a signal indicative of a change in capacitance when the display screen is operating in the second display screen mode ([0170] see also [0109]-[0110]).

Regarding claim 6, an interpretation of Chung further discloses wherein the first electrode is to generate first signal data in response to a first touch of the user on the display screen proximate to the first electrode when the display screen is operating in the second display mode ([0148] including “When the operation mode is the ECG sensing mode, the electronic device 101 may sense the ECG by using the electric signals from the touch panel in operation 430. For example, the electronic device 101 may acquire electric signals from at least two areas of the touch panel . . . The first area is an area 
calculate a difference between the first signal data and the second signal data ([0094], [0148], [0168], [0170]); and 
output electrocardiogram signal data for the user based on the difference ([0155]-[0156], [0256], [0258] see also [0094], [0148], [0168], [0170]).

 Regarding claim 7, an interpretation of Chung further discloses wherein the first electrode is disposed proximate to a first edge of the display screen and the second electrode is disposed proximate to a second edge of the display screen opposite the first edge (Figs. 12A, 22B, [0148], [0200]-[0202] see also [0148], [0170], Figs. 6A-6E, 12B; For example, the first and second “electrodes” are represented by elements in the portions of the device/display represented by 1211 and 1212).

 Regarding claim 8, an interpretation of Chung further discloses wherein the processor is to: 
detect a first touch input by the user proximate to the first edge of the display screen (Figs. 12A, 22B, [0148], [0200]-[0202] see also [0148], [0170], Figs. 6A-6E, 12B); 
detect a second touch input by the user proximate to the second edge of the display screen (Figs. 12A, 22B, [0148], [0200]-[0202] see also [0148], [0170], Figs. 6A-6E, 12B; and 


Regarding claim 9, an interpretation of  Chung further discloses wherein the display screen is a first display screen and further including a second display screen, the second display screen to operate in the first display screen mode when the first display screen is operating in the second display screen mode (Fig. 12a see also [0085], [0156], [0204], Fig. 22B; the guidance mode can be displayed on the first display while the reading is viewed on a second screen of display such as picture in picture or sub-portion).

Regarding claim 28 an interpretation of Chung further discloses wherein the processor is to cause the display screen to switch from operating in the first display screen mode to operating in the second display screen mode in response to detecting the first touch input and the second touch input for a predetermined period of time ([0193] including “Before determining one of the ECG sensing mode and the touch position determination mode, the electronic device 101 may operate in the touch position determination mode . . . The user may touch a plurality of areas on the touch panel. The touch panel may output electric signals corresponding to touch inputs.”, [0196] including “the electronic device 101 may determine whether the user's intention corresponds to the ECG sensing or the touch according to whether the touch time is longer than the threshold.” See also [0144]-[0149]).
The Examiner believes Chung recites the claimed touch and time based determination for determining mode. In arguendo, even if the determination may not be explicitly cited, a skilled artisan would recognize that it would be obvious and predictable result in view of the recitations of making determination based on multiple touches and using touch duration threshold. 

Regarding claim 29 an interpretation of Chung further discloses wherein the processor is to cause the display screen to switch from operating in the second display screen mode to operating in the first display screen mode in response to detecting removal of the touch input from the display screen ([0193] including “Before determining one of the ECG sensing mode and the touch position determination mode, the electronic device 101 may . . . operate in the ECG sensing mode”, [0196] including “the electronic device 101 may determine whether the user's intention corresponds to the ECG sensing or the touch according to whether the touch time is longer than the threshold.” See also [0144]-[0149]; Thus it can be operating in the ECG mode and run a threshold touch determination (i.e. how long until a touch is removed) determination).
The Examiner believes Chung recites the claimed touch and time based determination for determining mode. In arguendo, even if the determination may not be explicitly cited, a skilled artisan would recognize that it would be obvious and predictable result in view of the recitations of making determination based touch duration threshold. 

 Regarding claim 17, an interpretation of Chung discloses least one non-transitory computer readable storage medium (Figs. 1-3, [0076]-[0077], [0086]) comprising instructions that, when executed, cause a machine to: 
Instruct ([0099], [0144]-[0145]; processor/controller determines if in touch position determination or ECG sensing mode and acts accordingly) a drive signal generator to generate drive signals ([0164], [0166] see also [0157]-[0163], [0165]-[0167], Figs. 5A-5E) to cause a display screen (Display 160 Fig. 1, [0082], [0086] see also Figs. 6A-6D, 9A-9C, 12A-12B, 14A-14B, 18A-18D, 20, 22A-22B) of an electronic user device to operate in a first mode ([0099], [0144]-[0145] see also Figs. 4A, 8A, 10-11, 29; Various recited figures and paragraphs disclose determining operation mode), the display screen 
Instruct ([0099], [0144]-[0145]; processor/controller determines if in touch position determination or ECG sensing mode and acts accordingly) the drive signal generator to refrain from generating the drive signals to cause the display screen to switch from operating in the first mode to operating in a second mode ([0142]-[0143], [0150], [0165], [0171]), the display screen including an electrode to generate signal data indicative of electrocardiogram data for the user when the display screen is operating in the second mode (Figs. 12A, [0148], [0150], [0168], [0171] see also [0142]-[0143], Figs. 6A-6E, 12B, 18A-18D, 20, 22A-22B).

The Examiner believes Chung recites the claimed structural, control and mode elements. In arguendo, even if the “refrain” may not be explicitly cited, a skilled artisan would recognize that it would be obvious and predictable result in view of the recitations of stopping or disconnecting the drivers in order to gather the data from the user for the ECG determination. 

 Regarding claim 19, an interpretation of Chung further discloses wherein the electrode includes a first electrode and a second electrode ([0148], [0160] see also Figs. 5B, 6A-6D, 12A-12B, 20, 22A-22B), the signal data includes first signal data generated by the first electrode and second signal data generated by the second electrode ([0148] including “When the operation mode is the ECG sensing mode, the electronic device 101 may sense the ECG by using the electric signals from the touch panel in operation 430. For example, the electronic device 101 may acquire electric signals from at least two 

Regarding claim 21 an interpretation of Chung further discloses to further cause the machine to cause the display screen to operate in the second mode based on the signal data from the sense lines ([0144]-[0145], [0194] see also [0146]-[0149], Figs. 4A-4B, 8A-8B, 10).

Regarding claim 30 an interpretation of Chung further discloses to further cause the machine to instruct integrator circuitry associated with the electrode to refrain from processing the signal data indicative of the touch when the display screen is operating in the first mode ([0143], [0150], [0165], [0171] see also [0118]; As discussed the ECG data is not gathered if not in the ECG mode).

Regarding claim 31 an interpretation of Chung further discloses to further cause the machine to determine a health metric for the user based on the electrocardiogram signal data ([0155]-[0156], [0256], [0258] see also [0094], [0148], [0168], [0170]; e.g. Examiner would consider the calculated ECG  based on the ECG signal data to be a “health metric”).

Regarding claim 32 an interpretation of Chung further discloses to further cause the machine to cause the display screen to switch from operating in the first mode to operating in the second mode based on signal data generated by the sense lines indicative of a first touch and a second touch 
The Examiner believes Chung recites the claimed touch and time based determination for determining mode. In arguendo, even if the determination may not be explicitly cited, a skilled artisan would recognize that it would be obvious and predictable result in view of the recitations of making determination based on multiple touches and using touch duration threshold. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: references recited in the previous action dated 8/3/21; US 20160147367 see Fig. 1 and [0060] – recited different modes and activating/deactivating (or refraining) portions of a touch screen in conjunction with modes as well as gathering/determining ECG readings; US 20130215042 see [0026]; US 20160228015 to Akhbardeh et al. see Figs. 4-5 and related paragraphs disclose gathering ECG data from a screen with drivelines; KR 20100044384 see Figs. 6-9 and related paragraphs disclose gathering ECG data from a screen with drivelines.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	22 March 2022